Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 11/18/2020. Claims 1-2 and 4-14 are pending in this application. Claim 3 is canceled. Claims 1 and 4 are independent claims. 

Claim Objections
2. Claims 5-14 are objected to because of the following informalities: regarding the claim limitation such as “A model as claimed in claim …” from the claims 5-14, it should be changed “the object model” in order to clearly refer to the software object model as in the claim 4.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As for the claim 4, “wherein the coordinates may be object instances…” it’s not clear to the examiner whether the coordinates are object instances rather than numeric axis values due to the indefinite language such as “may”.  Also as for claim 5, “the intersection of the coordinates at the place forms a unique key which may be used to reference objects…” it’s not clear to the examiner whether the intersection at the place forms a unique key or not due to the indefinite language such as “may”. Claims 5-14 are also rejected for incorporating the deficiency of their independent claim 4.  
 	Also from the claim limitation such as “the object model including: a multi-dimensional coordinate system, where the coordinates may be object instances rather than numeric axis values” from the claim 4, it’s not clear to the examiner what it means by the coordinates such as (x,y and z) being object instances, rather than numeric axis values. For the purpose of examination, the examiner interprets it such that the coordinates such as x, y and z or the coordinate system is implemented using object instance from software modeling with BRI in light of the spec. Claims 5-14 are also rejected for incorporating the deficiency of their independent claim 4.  


Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a system of the claim 4, where a software object model including a multi-dimensional coordinate system can be interpreted as software per se with BRI. The software object model including a multi-dimensional coordinate system of the claim 4 can be interpreted as a function or a software program, which are made entirely of software program without incorporating any hardware feature or circuit with the broadest reasonable interpretation in light of the specification. Thus, the claim 4 is rejected for claiming in-eligible subject matter such as software and claims 5-14 are rejected for incorporating the deficiency of their independent claim 4. 


Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. Claims 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (US PGPub 20050204014).

As per Claim 4, Yao teaches of a software object model for use in a programming or operating system environment, the object model including: a multi-dimensional coordinate system, where the coordinates may be object instances rather than numeric axis values. (Fig 5A and par 52, A possible implementation of the coordinate system object is shown on FIG. 5A. We have defined a coordinate system to include units for each of the three dimensions as well as an engineering reference. An engineering reference refers to an entity model. This is used to define new coordinate systems, and in particular can be useful for enterprise administrators that wish to define coordinate systems that describe their floor plans. Fig 6 (CoordSystem 634) and Par 63, Position type reports are shown as PoseReport 630, VelocitySensorReport 632 and CoodSystem 634. PoseReport 630 describes the position, angle, and coordinate system (via CoodSystem 634) of the user's location. VelocitySensorReport 632 extends from PoseReport 630 to describe the speed at which a user is traveling. Thus, the speed parameter and SpeedUnit provide a context for a position. A direction can be provided by CoordSystem 634, shown as holding elements Code, CodeSpace, Edition, Descriptor, xyUnit, zUnit, and angleUnit. As one of skill in the art with the benefit of this disclosure witll appreciate, the actual elements in each object are exemplary in nature and similar, expanded or reduced elements within each object are included within the general description of each object. Claim 33, wherein the schema includes a Location.Position data structure to represent the location of a location in a coordinate system, the data including one or more of an Angle:Angle3D[0:1], CoordinateSystem:Link[1:1], Uncertainty:PositionUncer- tainty[11:1] and XYZ:Position3D[1:1].)

As per Claim 7, Yao teaches of a model as claimed in claim 4, where the multi-dimensional coordinate system includes at least 1 axis. (Claim 21, the schema includes a Location.Position data structure to represent the location of a location in a coordinate system, the data including one or more of an Angle:Angle3D[0:1], CoordinateSystem:Link[1:1], Uncertainty:PositionUncertainty[1:1] and XYZ:Position3D[1:1]. The coordinate system with X, Y and Z axis contain more than 1 axis.)



Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11. Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson (US Patent 6816851), in view of Philipeit (US PGPub 20110213857).

As per Claim 1, Olsson teaches of a method of creating an executable software object model including defined objects and instances for execution within a data container in a software environment, the method including the steps of: (a) creating a first software object instance having a unique place key;
(b) creating a subsequent instance based on the first software object instance by utilization of the unique place key; (Figs 5-8 and Col 4, line 62 – Col 5, line 2, The software 6 permits a user to create, edit and remove objects 2, and continuously handles the database in accordance with the changes and in accordance with a specific structure. Col 6, line 64-Col 7, line 8, Every time a user changes an object and re-enters it into the database, therefore, a new object ID is created. In accordance with the invention the user has two alternatives as regards the relationship of the new object to the old one: Col 7, line 61- Col 8, line 16, When the object 10 in FIG. 7 is copied at time t.sub.2 to a new position P.sub.2, a new object 20 is created which is assigned a new, unique ID 21, based on the coordinates in the point P.sub.2 and the time t.sub.2. This object 20 may either be linked by pointers 22 to the same descriptive documents 13 as the original object 10 or, preferably, be linked by a pointer 23 to the ID 11 of the original object 10. Yet another possibility is for the object 10 to be linked to copies of the documents 13 if this is advantageous. (31) It is sometimes desirable to create a copy of an earlier object, but where the new object shall be transformed in some way. The new object 20 may then be linked by a pointer 24 to a transformation matrix 25. In a simple case the transformation is pure mirroring, which is usual in a design (left or right components). (32) When several objects are linked together, larger combined objects are created. According to the invention these are also assigned an object ID in accordance with the same principles as those described above. This object ID is connected to the IDs of the component objects by pointers, and this combined object thus inherits the properties of the component objects. Col 3, lines 37-40, A consequence of this is that a new object ID is immediately created when an object is moved in the coordinate system or changed in some other way.)
(c) storing the first and subsequent instances at positions utilizing the unique place key; and
(Col 1, lines 24-46, When transferring the physical reality to a database, software comprising a graphical interface is often used, models being drawn into a coordinate system and stored in the database by the software. One or more models are linked to an object, which may also be linked to information about the properties, choice of material, etc. of the object. The geometric models (with coordinate position) and other properties are stored in documents that are linked to an object by means of references to an object ID. Each object is thus assigned an identity (object ID) in the database, to which object ID the software associates all information (all documents) that relates to this object. Col 2, lines 26-40, That the object identity is based on a coordinate point in accordance with the invention means that each object is assigned an object ID that explicitly or implicitly provides information as to the position of the object in the coordinate system, or at least one of the object's coordinate points. Thus, when a component is entered at several places in the coordinate system, each occurrence of the component is assigned a unique object ID and a new object is entered into the database. The connection between each object ID and a coordinate can be utilised in the structure of the database to achieve faster data processing. The objects can be sorted, for instance, in accordance with the coordinates related to the object IDs, so that the structure becomes easier to search. Therefore, it’s obvious to store each object with object ID along with geographic information such as coordinates related to each object in order to help search each object in the database.)
Olsson does not specifically teach, however Philipeit teaches of (d) creating further data instances, in a current data container, and if a predetermined criterion applies, creating an instance with the unique place key in the current data container or an alternative data container. (Par 27, the at least one data container provided by the at least one server device is preferably designed with modules that automatically bring about, after the first process participant has opened the data container for the thusly initiated business or administrative process, the generation of a new instance of the data container which has all the features of the downloaded data container, and that additionally cause a unique identifier to be fetched for this data container instance from the at least one server device, or another server device, and also, at the end of the process step, bring about the transmission to the additional data processing device of the generated data container instance, including the process data hitherto acquired and stored.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add (d) creating further data instances, in a current data container, and if a predetermined criterion applies, creating an instance with the unique place key in the current data container or an alternative data container, as conceptually seen from the teaching of Philipeit, into that of Olsson because this modification can help store the data or object in the container with the unique position key in order to optimize the graphical representation of the data from different applications by using data container and its structure.

12. Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson (US Patent 6816851), in view of Philipeit (US 20110213857), and further in view of Marathe (US Patent 11216586).

As per Claim 2, Olsson teaches of a method as claimed in claim 1, wherein instances are matched at a place key location, (Col 7, line 61- Col 8, line 16,When the object 10 in FIG. 7 is copied at time t.sub.2 to a new position P.sub.2, a new object 20 is created which is assigned a new, unique ID 21, based on the coordinates in the point P.sub.2 and the time t.sub.2.)
Neither Olsson nor Philipeit specifically teaches, however Marathe teaches of where the place key location is at the intersection of two or more axis. (Claim 1, generating a key using the unique identifying number, the vector, and the timestamp, wherein the generating comprises finding a multifaceted object, an axis of rotation, and a speed of rotation associated with the unique identifying number, rotating the multifaceted object about the axis of rotation at the speed of rotation, determining an orientation of the multifaceted object at the timestamp, determining two points of intersection of the vector with the multifaceted object at the orientation, and generating the key from the two points of intersection)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the place key location is at the intersection of two or more axis, as conceptually seen from the teaching of Marathe, into that of Olsson and Philipeit because this modification can help visualize the objects in the multi-axis coordinate system.

13. Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (US PGPub 20050204014), in view of Marathe (US Patent 11216586).

As per Claim 5, Yao does not specifically teach, however Marathe teaches of a model as claimed in claim 4, wherein the coordinates intersect at a place, and the intersection of the coordinates at the place forms a unique key which may be used to reference objects at that address quickly and uniformly. (Claim 1, generating a key using the unique identifying number, the vector, and the timestamp, wherein the generating comprises finding a multifaceted object, an axis of rotation, and a speed of rotation associated with the unique identifying number, rotating the multifaceted object about the axis of rotation at the speed of rotation, determining an orientation of the multifaceted object at the timestamp, determining two points of intersection of the vector with the multifaceted object at the orientation, and generating the key from the two points of intersection)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the coordinates intersect at a place, and the intersection of the coordinates at the place forms a unique key which may be used to reference objects at that address quickly and uniformly, as conceptually seen from the teaching of Marathe, into that of Yao because this modification can help visualize the objects in the multi-axis coordinate system.

As per Claim 10, Yao further teaches of a model as claimed in claim 5, where the multi-dimensional coordinate system includes at least 1 axis. (Claim 21, the schema includes a Location.Position data structure to represent the location of a location in a coordinate system, the data including one or more of an Angle:Angle3D[0:1], CoordinateSystem:Link[1:1], Uncertainty:PositionUncertainty[1:1] and XYZ:Position3D[1:1]. The coordinate system with X, Y and Z axis contain more than 1 axis.)


14. Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (US PGPub 20050204014), and further in view of Oh (US PGPub 20180150316).

As per Claim 6. Yao does not specifically teach, however Oh teaches of a model as claimed in claim 4, wherein access to the objects is via a hierarchical name space with the coordinate axes forming the hierarchy of the name space. (Par 49, ZooKeeper nodes store data in a hierarchical name space, similar to a file system or a tree data structure. Clients can read from and write to ZooKeeper nodes and, in this way, have a shared configuration service. Par 95, This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add accessing to the objects is via a hierarchical name space with the coordinate axes forming the hierarchy of the name space, as conceptually seen from the teaching of Oh, into that of Yao because this modification can help visualize the objects in the multi-axis coordinate system.

As per Claim 12, Yao further teaches of a model as claimed in claim 6, where the multi-dimensional coordinate system includes at least 1 axis. (Claim 21, the schema includes a Location.Position data structure to represent the location of a location in a coordinate system, the data including one or more of an Angle:Angle3D[0:1], CoordinateSystem:Link[1:1], Uncertainty:PositionUncertainty[1:1] and XYZ:Position3D[1:1]. The coordinate system with X, Y and Z axis contain more than 1 axis.)

15. Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (US PGPub 20050204014), in view of Marathe (US Patent 11216586), and further in view of Oh (US PGPub 20180150316).

As per Claim 9, neither Yao nor Marathe specifically teaches, however Oh teaches of a model as claimed in claim 5, wherein access to the objects is via a hierarchical name space with the coordinate axes forming the hierarchy of the name space. (Par 49, ZooKeeper nodes store data in a hierarchical name space, similar to a file system or a tree data structure. Clients can read from and write to ZooKeeper nodes and, in this way, have a shared configuration service. Par 95, This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add accessing to the objects is via a hierarchical name space with the coordinate axes forming the hierarchy of the name space, as conceptually seen from the teaching of Oh, into that of Yao and Marathe because this modification can help visualize the objects in the multi-axis coordinate system.

16. Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (US PGPub 20050204014), in view of Duerig (US PGPub 20150169999).

As per Claim 8. Yao does not specifically teaches, however Duerig teaches of a model as claimed in claim 4, wherein the number of dimensions are at least 10. (Par 49, Thus, each image can be placed at coordinates within the multi-dimensional space based on the content feature values of the image. Further, a search query can be placed at coordinates within the multi-dimensional space based on the content feature values of images identified as relevant to the search query. The capacity of the low-capacity model 222 is determined by the number of dimensions that the low-capacity model 222 supports. For example, the low-capacity model 222 may support a fixed number of dimensions such as ten or fifty or two hundred. The number of dimensions of the low-capacity model 222 can be chosen based on a threshold number of visual features to be represented within the low-capacity model 222.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the number of dimensions are at least 10, as conceptually seen from the teaching of Duerig, into that of Yao because this modification can help visualize the objects in the multi-axis coordinate system.

As per Claim 14, Yao does not specifically teach, however Duerig teaches of a model as claimed in claim 7, wherein the number of dimensions are at least 10. (Par 49, Thus, each image can be placed at coordinates within the multi-dimensional space based on the content feature values of the image. Further, a search query can be placed at coordinates within the multi-dimensional space based on the content feature values of images identified as relevant to the search query. The capacity of the low-capacity model 222 is determined by the number of dimensions that the low-capacity model 222 supports. For example, the low-capacity model 222 may support a fixed number of dimensions such as ten or fifty or two hundred. The number of dimensions of the low-capacity model 222 can be chosen based on a threshold number of visual features to be represented within the low-capacity model 222.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the number of dimensions are at least 10, as conceptually seen from the teaching of Duerig, into that of Yao because this modification can help visualize the objects in the multi-axis coordinate system.

17. Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (US PGPub 20050204014), in view of Marathe (US Patent 11216586), and further in view of Duerig (US PGPub 20150169999).

As per Claim 11, neither Yao nor Marathe specifically teaches, however Duerig teaches of a model as claimed in claim 5, wherein the number of dimensions are at least 10. (Par 49, Thus, each image can be placed at coordinates within the multi-dimensional space based on the content feature values of the image. Further, a search query can be placed at coordinates within the multi-dimensional space based on the content feature values of images identified as relevant to the search query. The capacity of the low-capacity model 222 is determined by the number of dimensions that the low-capacity model 222 supports. For example, the low-capacity model 222 may support a fixed number of dimensions such as ten or fifty or two hundred. The number of dimensions of the low-capacity model 222 can be chosen based on a threshold number of visual features to be represented within the low-capacity model 222.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the coordinates intersect at a place, and the intersection of the coordinates at the place forms a unique key which may be used to reference objects at that address quickly and uniformly, as conceptually seen from the teaching of Duerig, into that of Yao and Marathe because this modification can help visualize the objects in the multi-axis coordinate system.

18. Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (US PGPub 20050204014), and further in view of Oh (US PGPub 20180150316), and further in view of Duerig (US PGPub 20150169999).

As per Claim 13, neither Yao nor Oh specifically teaches, however Duerig teaches of a model as claimed in claim 6, wherein the number of dimensions are at least 10. (Par 49, Thus, each image can be placed at coordinates within the multi-dimensional space based on the content feature values of the image. Further, a search query can be placed at coordinates within the multi-dimensional space based on the content feature values of images identified as relevant to the search query. The capacity of the low-capacity model 222 is determined by the number of dimensions that the low-capacity model 222 supports. For example, the low-capacity model 222 may support a fixed number of dimensions such as ten or fifty or two hundred. The number of dimensions of the low-capacity model 222 can be chosen based on a threshold number of visual features to be represented within the low-capacity model 222.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the coordinates intersect at a place, and the intersection of the coordinates at the place forms a unique key which may be used to reference objects at that address quickly and uniformly, as conceptually seen from the teaching of Duerig, into that of Yao and Oh because this modification can help visualize the objects in the multi-axis coordinate system.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193